Investor Presentation May Disclaimer & Forward-Looking Statements Statements in this document and presented orally at the conference, if any, concerning future results, performance, expectations or intentions are forward-looking statements. Actual results, performance or developments may differ materially from forward-looking statements as a result of known or unknown risks, uncertainties and other factors, including those identified from time to time in the Company’s filings with the Securities and Exchange Commission, press releases and other communications. Actual results also may differ based on the Company’s ability to successfully maintain and integrate customers from acquisitions. The Company intends any forward-looking statements to be covered by the Litigation Reform Act of 1995 and is including this statement for purposes of said safe harbor provisions. Readers are cautioned not to place undue reliance on forward-looking statements, which speak only as of the date of this news release. Except as required by applicable law or regulation, the Company undertakes no obligation to update any forward-looking statements to reflect events or circumstances that occur after the date as of which such statements are made. The Company’s capital strategy includes deployment of excess capital through acquisitions. The Company’s results reported above reflect the impact of acquisitions completed within the periods reported. Past and future acquisitions are expected to continue to impact the Company’s results in future periods. 2 Discussion Topics • Company Profile and Business Focus • Key 2009 Business Priorities • Highlights of First Quarter 2009 • Credit Quality • Organizational Strengths 3 Executive Management Team Name Title Years in Industry Prior Experience Peyton R. Patterson Chairman & Chief Executive Officer 27 Dime Bancorp (NY) Chemical Bank/Chase Manhattan (NY) CoreStates Financial Corp. (PA) C. Gene Kirby President 24 SunTrust Bank (GA) Gail E.D. Brathwaite Executive Vice President & Chief Operating Officer 30 Dime Bancorp (NY) Donald T. Chaffee Executive Vice President & Chief Credit Officer & Acting Chief Financial Officer 37 Dime Bancorp (NY) Chase Manhattan Bank (NY) Diane L. Wishnafski Executive Vice President, Consumer & Business Services 34 Dime Savings Bank of Wallingford (CT) First Bank (CT) Connecticut Bank & Trust Co. (CT) Mark Gibson Executive Vice President Chief Marketing Officer 25 BBVA/Compass Bank (AL) John Ryan Company (CT) Koon-Ping Chan Executive Vice President & Chief Risk Officer 31 Dime Bancorp (NY) Chase Manhattan Bank (NY) 4 Company Profile & Organizational Strengths NewAlliance is a regional community bank with a significant southern New England presence. § Top New England community bank ◊ 89 branches in Connecticut and Massachusetts ◊ #4 bank headquartered in New England with $8.5bn in assets § Strong credit quality driven by strong underwriting standards and risk management focus ◊ NPLs / Loans of 1.02% § Robust capital levels with no participation in TARP ◊ 10.10% tangible common equity ratio ◊ 18.9% Tier 1 risk based 5 Company Profile & Organizational Strengths (continued) § Strong balance sheet growth driven by sales culture and acquisitions ◊ 15.0% asset growth CAGR since 2004 ◊ 6.4% deposit growth CAGR since 2004 ◊ Successful acquisition history § Strong financial performance with levers to enhance earnings power 6 Building the NewAlliance Franchise MAP 7 Credit Quality Trends — NAL vs. Peers Delinquency Rates (30 day +)* CHART 8 NewAlliance History Key Acquisitions (Dollars in Millions) Announced Date Target Company Type Key Markets¹ Deal Value Total Assets 18-Jul-2006 Westbank Corporation Bank Springfield, MA Willimantic, CT Worcester, MA $117 $822 12-Apr-2005 Cornerstone Bancorp Bank Bridgeport-Norwalk-Stamford, CT Hartford, CT New Haven-Milford, CT 48 212 08-Mar-2005 Trust Company of Connecticut Trust Company Hartford, CT Willimantic, CT New Haven-Milford, CT 19 6 15-Jul-2003 Alliance Bancorp of New England Thrift Hartford, CT New Haven-Milford, CT 72 421 15-Jul-2003 Connecticut Bancshares Thrift Hartford, CT Willimantic, CT 603 2,555 1 Based on the target’s top MSAs by deposit market share at the time of the transaction. 9 Key 2009 Business Priorities NewAlliance entered 2009 with a strong balance sheet and healthy capital levels. This placed us at a competitive advantage to grow the franchise and to focus on the core earnings of the company. Priorities: 1 Strengthen the margin 2 Build “core” fee income momentum 3 Maintain flat expenses 4 Aggressively manage credit quality 5 Seize opportunities to grow the franchise 10 Consolidated Statements of Income Three Months Ended (Dollars in millions, unaudited) March 31, 2009 December 31, 2008 March 31, 2008 Interest and dividend income $ 94.8 $ 98.7 $ 102.2 Interest expense 46.8 50.9 56.2 Net interest income before provision 48.0 47.8 46.0 Provision 4.1 3.8 1.7 Net interest income after provision 43.9 44.0 44.3 Total non-interest income 14.3 12.3 15.6 Total non-interest expense 40.4 41.6 42.2 Income before income taxes 17.8 14.7 17.7 Income tax provision 6.2 5.1 4.8 Net income $ 11.6 $ 9.6 $ 12.9 Basic and Diluted EPS 0.12 0.10 0.13 Net interest margin 2.58 % 2.59 % 2.56 % 11 Highlights of First Quarter 2009 Priority #1 Strengthen the Margin Performance Against Goals – Linked Quarter Basis • Loan originations up $180 million (+82%) • Loans outstanding down $30 million (-0.3%) • Total deposits up $214 million (+5%) • Core deposits up $310 million (+12%) • Cost of deposits down 31 bps • Net Interest Margin 2.58%, down 1 bp despite loss ofFHLBdividend (4 bps) • Loan to deposit ratio improved from 111.58 to 105.80 12 Quarterly Loan Originations CHART 13 Quarter End Loan Balances CHART 14 Quarter End Deposit Balances CHART 15 Deposit Pricing Trends CHART 16 Highlights of First Quarter 2009 Priority #2 Build “Core” Fee Income Performance Against Goals – Linked Quarter Basis • Overall non-interest income was up $2.0 million (+16%) • NewAlliance Investments continues to show revenue momentum: $2.3 million (+37%) • Originating fixed rate mortgage loans for sale generated $2 million vs. $0.2 million 17 Highlights of First Quarter 2009 Priority #3 Aggressively Manage Credit Quality Performance Against Goals • Total delinquencies 1.33% • NPL’s 1.02% • Net charge-offs 27 bp • Stable loan loss provision; reserve of $50.6 million • Reserve grows from 1.01% to 1.03% of loans 18 Highlights of First Quarter 2009 Priority #4 Maintain Flat Expenses Performance Against Goals • Total non-interest expense dropped $1.3 million from 4Q’08 and was $1.9 million lower than 1Q ‘08 • Salary and employee benefit expenses were down $1.5 million(-6.5%) from 4Q’08 and down $2.5 million (-10.4%) from 1Q’08 • Offset higher FDIC costs of $770,000 in first quarter 19 Highlights of First Quarter 2009 Priority #5 Seize Opportunities to Grow the Franchise Performance Against Goals • Leveraged consumers’ “flight to safety” by increasing deposits by $405 million year over year • Total Assets increased to $8.5 billion • Capital remains strong § 10.10% tangible common equity ratio § 18.9% Tier 1 risk based • Poised to do attractive M & A transactions 20 Highlights of First Quarter 2009 Priority #5 (continued) Seize Opportunities to Grow the Franchise Performance Against Goals • Did not apply for the TARP since it would have: § Restricted share repurchases § Restricted dividend increases § Diluted current shares through grant of warrants § Reduced EPS and ROE 21 Last Twelve Months Stock Price Performance April 30, CHART 22 Balance Sheet and Credit Quality 23 Balance Sheet Dollars in millions March 31, 2009 December 31, 2008 March 31, 2008 Assets Cash 137.4 98.1 121.3 Investments 2,478.0 2,293.3 2,352.7 Loans held for sale 20.4 5.4 7.3 Loans, net 4,882.1 4,912.9 4,713.5 FHLB stock 120.8 120.8 116.3 BOLI 137.4 136.9 133.5 Goodwill & intangibles 568.9 571.0 579.1 Other 153.4 161.1 158.3 Total Assets 8,498.6 8,299.5 8,182.0 Liabilities Deposits 4,662.2 4,447.8 4,257.6 Borrowings 2,341.7 2,376.5 2,424.9 Other 100.5 94.0 84.7 Total Liabilities 7,104.4 6,918.3 6,767.2 Shareholders’ equity 1,394.2 1,381.2 1,414.9 Total Liabilities & shareholders’ equity 8,498.6 8,299.5 8,182.0 TCE/TA 10.10% 10.16% 10.67% TIER 1 RBC 18.9 18.7 18.9 TCE/RWA 17.6 17.2 18.2 24 Residential Portfolio Snapshot March 31, 2009 CHART 25 Residential Portfolio FICO Score Distribution March 31, 2009 CHART 26 Residential Mortgage FICO/LTV/Volume Matrix March 31, CHART 27 Home Equity Portfolio Snapshot March 31, 2009 CHART 28 Total CRE Portfolio Snapshot March 31, 2009 CHART 29 Permanent CRE Portfolio Snapshot March 31, 2009 CHART 30 Residential Development Portfolio Snapshot March 31, 2009 CHART 31 C&I Portfolio Snapshot March 31, CHART 32 C&I Portfolio Snapshot March 31, CHART 33 Quarterly Net Charge-offs by Category March 31, Dollars in thousands Portfolio size Net Charge-offs % Residential Mortgages 2,532,700 465 .07 Consumer Loans 740,308 28 .02 C&I 441,811 598 .54 Commercial Real Estate (Permanent) 1,082,437 503 .19 Commercial Construction 90,187 0 .00 Residential Development 45,305 1,781 15.73 Total 4,932,748 3,375 .27 34 Investment Portfolio March 31, CHART 35 Gap Report March 31, TABLE 36 Outlook for 2009 Key 2009 Business Priorities Priorities: 1 Strengthen the margin 2 Build “core” fee income momentum 3 Maintain flat expenses 4 Aggressively manage credit quality 5 Seize opportunities to grow the franchise 38 Organizational Strengths • Management depth • Strong sales culture • Risk management; Strong asset quality • Regulatory compliance • Disciplined acquirer and integrator • Capital management 39
